oepartment of the treasury internal_revenue_service washington d c ovenuuenr entiries date date number release date contact person identification_number contact number employer_identification_number form required to be filed tax years uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in intema revenue code saction c recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 c donars may nat deduct contributions to you under cade sec_170 you must file federal_income_tax returns on the form and for the years iisted above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disciase and review the two attached letters that show our proposed deletions if you disagree with our praposed deletions you should follow the instructions in notice further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you agree with our deletions you do not need to take any letter cg catalog nuaber ifyou have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely rob choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c date contact person identification_number contact number fax number employer_identification_number ll numbers overnment eqtities bn srek date legend a b c me x ye zz x primary issue do you qualify for exemption under sec_501 of the irc no for the reasons described below dear ‘we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below have you established that the persons receiving or benefiting from your distributions in the foreign_country of y are in fact needy or otherwise deserving objects of charity no for the reasons described belaw do you use proper control and discretion when distributing your funds in order for contributions to be deductible under of the irc described below ‘subordinate issue sec_1 no for the reasons does your method of allowing an individual in the foreign_country of to write cheoks to distribute the funds with no oversight or recordkeeping procedures create the potential for inurement which would preclude you from qualifying from exemption under sec_501 of the irc yes for the reasons described below alternative issue if upon appeal you were found to qualify for exemption under sec_601 would you be a foreign conduit which while enjoying exemption from income_tax would not be eligible to receive tax deductible donations under irg yes for the reasons desoribed below facts you were incorporated cn date x pursuant to the nonprofit corporation laws of the of m your articles state that your purpose was to create and establish a charitable corporation fo promote foster and advance the programs and activities of z which foreign organization located in x your corporate name is friends of z state is a you went on to state that our as a part of your application_for recognition of exemption you submitted a narrative description of activities which states that the foreign organization did not cause our organization to be formed it was formed independently contributions are not earmarked for a foreign organization they do not receive any funds from us you also indicated that your purpose was to help the poor and needy students of z you indicated that you estimated the monthly living_expenses for the average student to be approximately dollar_figure per month per student you stated that you will give more aid to special cases you said that students are given aid on a first come first serve basis and that you do not bypass any qualified student you said that all students selected are reviewed and approved by your organization but that you do not currently have a selection committes rather you said that the students come from an open ended group and are not pre-selected all funds are given to the individual recipients ‘you also indicated that the student body of the foreign organization z located in x is primarily from poor families you said that they and their parents are without financial basis and that the foreign organization z provides all their needs your criterion for assistance is that by providing living_expenses they will not drop out and continue on through graduation the students apply by contacting your organization you did not provide a list of board members with your initial application_for exemption however your certificate of incorporation listed three the names and addresses of three directors we then asked for a list of the current members of the governing body and you verified they were as listed in your certificate of incorporation a b a a b c ‘the addresses provided indicated a was located in y b and c were in the united_states in september you indicated that each student receives dollar_figure us dollars per month you also indicated that the funds are disbursed by your director a who is located in y ‘when we asked about a’s association with z you indicated that he is the administrator and spiritual director of z ‘the stationery of z shows your employer_identification_number as their american tax number you indicated that you are not involved in the day to day decisions as to whom z accepts for study and have no input as to which students receive stipends you also indicated that the selection committes does not have available any minutes of their meetings as the terms needy and poor are subjective we asked for you to provide any copies of documentation that is maintained to demonstrate that the students receiving stipends you indicated that the government of y reviews the financial status are actually needy of the students as living below the poverty level you indicated that z determination of needy by the government and that you uphold that decision reties on this law section of the internal_revenue_code_of_1986 provides for the exemption from federal_income_tax for organizations described in sec_501 such organizations are recognized as exempt if they are organized and operated exclusively for religious charitable and educational_purposes f an organization fails to meet either the organizational_test or sec_1 -1 a of the income_tax regulations states that in order to be exempt as an organization described in sec_601 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section the operational_test itis not exempt sec_1 -1 c of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it ‘engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 x3 of the code an organization will not be so regarded if more than an insubstantial part of its activities in not in furtherance of an exempt_purpose the term sec_1 c -1 d of the regulations defines the term charitable as including the relief of the poor and distressed or of the underprivileged and the promotion of eccial welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration charitable also includes the lessening of the burdens of government sec_170 of the code provides subject_to cerlain limitations a deduction for charitable_contributions as defined in sec_170 payment of which is made within the taxable_year sec_170 c of the code defines a charitable_contribution to include a contribution or gift to or for_the_use_of a corporation trust or community chest fund or foundation which is a created or organized in the united_states or in any possession thereof or under the law of the united_states any state the district of columbia or any possession_of_the_united_states organized and operated exclusively for religious charitable scientific iterary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic facies or equipment or for the prevention of cruelty to children or animals c no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual and d which is not disqualified for tax exemption undar sec_801 by reason of attempting to influence legislation and which does not participate in or intervene in including the publishing campaign on behalf of or in opposition to any candidate far public_office sec_170 of the code further provides that a contribution or gift by a corporation toa trust chest fund or foundation shall be deductible by reason of paragraph c only ifit is to be used within the united_states or any of its possessions exclusively for purposes specified in subparagraph c b sec_6001 of the code states that notice or regulations requiring records statements and special retums provides that every person liable for any_tax imposed by this fitle title_26 of the united_states_code which is the internat revenue code or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations fo make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title or distributing of statements any political sec_1_6001-1 of the procedure and administration regulations provides in general that any person subject_to tax under subtitle a of the code or any person tequired to file an information_return with respect to income shail keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information sec_1_6001-1 of the regulations provides that for exempt_organizations in addition to such permanent books_and_records required by sec_1_6001-1 with respect to the tax imposed by sec_511 on the unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements sec_1_6001-1 e of the regulations retention of records provides that the books_or_records required by this section shall be kept at alll imes available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law rev_rul 1956_2_cb_906 states that an organization which otherwise meets the requirements for exemption from federal_income_tax are not precluded from making distributions of their funds fo individuals provided such distributions are made on a true charitable basis in furtherance of the purposes for which they are organized however organizations of this character which make such distributions should maintain adequate_records and case histories to show the name and address of each recipient of aid the amount distributed to each the purpose for which the aid was given the manner in which the recipient was selected and the relationship if any between the recipient and mambers officers or trustees of the organization a grantor or substantial_contributor to the organization or a member_of_the_family of either and a corporation controlled by a grantor or substantial_contributor in order that any or all distributions made to individuals can be substantiated upon request by the internal_revenue_service rul to provide that contributions rey rul 1963_2_cb_101 holds that contributions to certain domestic it can be shown that the gift is in fact to or for charitable organizations are deductible if the use of the domestic organization and that the domestic organization is not serving an agent for or conduit of a foreign charitable_organization in reaching this conclusion the revenue_ruling states that it seems clear that the requirements of sec_170 c a of the code would be nullified if contributions inevitably committed to go to a foreign organization were held to be deductible solely because in the course of transmittal to the foreign organization they came to rest momentarily in a qualifying domestic organization in such cases the domestic organization is only nominally the donee the real donee is the ultimate foreign recipient revrul_66_79 c b amplifies rev to a domestic charity that are solicited for a specific project of a foreign charitable_organization ara deductible under sec_170 of the code if the domestic charity has reviewed and approved the project as being in furtherance of its own exempt purposes and has control and discretion as to th use of the contributions this conclusion is reached because the contributions received by the domestic charity are regarded as for_the_use_of the domestic organization and not the foreign organization receiving the grant from the domestic organization revrul_68_489 c b held that an organization will not jeopardize its exemption under sec_501 of the code even though it distributes funds to nonexempt organizations provided it retains control and discretion aver use of the funds and maintains records establishing that the funds were used for sec_501 purposes in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes ing universal love v commissioner 74_tc_631 in bubbling well church of an action for declaratory_judgment pursuant to sec_7428 the tax_court considered an adverse_ruling by the irs on an application_for exempt status as a church the applicant had declined to furnish some information and made answers to other inquiries that were vague and uninformative on the basis of the record the court held that the applicant had not shown that no part of its net_earnings inure to the benefit of the family or that petitioner was not operated for the private benefit dynamles foundation v uni 70_fedclaims_782 was an action for declaratory_judgment that the petitioner brought to challenge the denial cf its application_for exempt status the court found that the administrative record supported the service's denial on the basis that the organization operated for the private benefit ofits founder who had a history of promoting dubious schemes the organization's petition claimed that the founder had resigned and it had changed however thera was little evidence of change other than replacement of the founder with an acquaintance who had no apparent qualifications the court resolved these questions against the petitioner who had the burden of establishing it was qualified for exemption if the petitioner had evidence that contradicted these findings it should have submitted it as patt of the administrative process itis well-accepted that in intial qualification cases such as this gaps in the administrative record are resolved against the applicant in 82_tc_18 the court denied a petition for declaratory_judgment that the organization qualified for exempt status as a church in addition to evidence of a pattern of tax-avoidance in its operations the court noted that the organization had failed to respond completely and candidly to irs during administrative processing of its application_for exemption an organization may not declare what information or questions are relevant in a determination process it cited a number of deciaratory relief actions that upheld adverse rulings by the service because of the failure of the applicants to provide full and complete information on which the service could make an informed decision in 485_us_351 ct 99_led_368 the supreme court held that an organization must prove unambiguously that it qualifies for a tax exemption v united_states 505_f2d_1068 the court hald that an la harding hospital inc organization seeking a ruling as to recognition of its tax exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute whether an organization has satisfied the operational_test is a question of fact in church in boston v commissioner the court found that the organization's officers received amounts of money in the form of ‘grants ’ these grants carried with them no legal_obligation to repay any interest or principal petitioner contended as it had during the administrative_proceeding before the irs that the grants were made in furtherance of a charitable purpose to assist the poor who were in need of food clothing shelter and medical attention however petitioner was unable to furnish any documented criteria which would demonstrate the selection process of a deserving recipient the reason for specific amounts given or the purpose of the grant the only documentation contained in the administrative record was a list of grants made during one of the three years in question which included the name of the recipient the amount te of the grant and the ‘reason’ for the grant which was specified as either unemployment moving_expenses scholarship or medical expense this information was insufficient in determining whether the grants were made in an objective and nondiscriminatory manner and whether the distribution of such grants was made in furtherance of an exempt_purpose adequate_records of each recipient can result in abuse accordingly it was found that the organization failed to establish that their disbursements constituted an activity in furtherance of an exempt_purpose the failure to develop criteria for grant disbursements or to keep ct the court held that irs properly westem catholic church v commissioner of intemal revenue c the petitioner's only activities were some individual counseling and distribution of a few grants to needy individuals while its primary activity was investment of funds the directors borrowed money in its name but used some of it for automobiles and to pay off personal loans the petitioner's failure to keep adequate_records and its manner of ‘operation made it impossible to trace the money completely but the court found it clear that money passed back and forth batween petitioner and its director and his for-profit businesses the court held that petitioner had not shown it was operated exclusively for exempt purposes or that no part ofits eamings inured to the benefit of is officer in rameses school of san antonio texas v commissioner of internal revenue tcmemo_2007_85 wl u s tax revoked the exempt status under sec_501 of the gode of a schaol en the grounds that its earnings inured to the benefit ofits founder who also served as its executive director president and ceo the record showed that the founder issued numerous organization checks to herself and withdrew cash from organization accounts for which the record showed no documented business_purpose neither did the organization's records show that there was any documented system for either loans to and repayments for loans by the founder and reimbursements from the school application of law sec_6001 of the code requires organizations exempt from tax to retain records sufficient to detail their exempt_function activities to qualify for exempt status an organization must make convincing case that they qualify for tax exempt status under code sec_501 sec_501 of the irc provides for the exemption from federal_income_tax for organizations described in if they are organized and operated exclusively for religious charitable and educational_purposes an organization that is unable to demonstrate they have now or will have in the future sufficient records to show operations exclusively further exempt purposes will not be found to meet the operational_test under sec_501 of the code in states 70_fedclaims_782 the court explains that the burden is on the applicant to establish that it meets the statutory requirement under sec_501 of the irc an organization is entitled to federal tax exemption only if inter alia it is organized and operated exclusively for religious charitable or educational_purposes no part of the net_earnings of which inures fo the benefit of any private_shareholder_or_individual failure to satisfy any of these requirements results in an organization being disqualified from tax exemption ‘you have provided very ite information regarding how you operate you allow the foreign government of y to make the determination as to whether a student is classified as needy your only board member that is involved with the day to day operations of foundation v ics uni the criterion for your your organization is also a director of the foreign organization z grants were not clear and you provided contradictory information regarding the amounts of the grants the procedures that you described fer distribution of money to the students also lacked transparency where you claim ignorance are silent or provide vague and general responses when specific detailed answers are required results ina mere theoretical proposition supporting exemption that is insufficient to clearly demonstrate that you meet the requirements for tax exempt status under sec_801 of the irc where you have explained how you operate your programs you describe that you have delegated much of your authority responsibility and operations to foreign individuals _x to make the determination and entities you allow the foreign organization z located in regarding who is efigible for your assistance and to keep the records regarding the students to whom you give stipends although you indicated in your application that you were formed independently of the foreign organization you included the director of the foreign organization on your board and the other directors have no control_over the ‘operation of your programs to be exempt under sec_601 c an organization must be both organized and operated for one or more exempt purposes specified in the section although exclusively does not mean solely or ‘without exception the presence of a single nonexempt purpose if substantial will preclude exemption regardless of the number or importance of exempt purposes as indicated in better business bureau easter house supra an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more purposes specified in sec_501 for one of more exempt purposes if its net earings inure to the benefit of private shareholders or individuals or its activities further private rather than pubilc interests neither is an organization operated exclusively as stated in new dynamics supra exemption from federal income_taxation is not a tight itis a matter of legislative grace that is strictly construed the applicant bears the burden of establishing that it qualifies for exempt status an applicant must prove that it is organized and operated exclusively for exempt purposes and not for the private benefit ofits creators designated individuals or organizations controlled by such private interests as in sec_1 -1 i of the regulations again exclusively does not mean solely but no more than an insubstantial part of an organization's activities may further a non-exempt purpose an applicant for exempt status must provide sufficient information for the irs to make an informed decision as indicated in national association of american churches supra it must respond to questions completely and candidly you did not respond openly and candidly to many of our questions as in basic bible church supra the responses must include details figures and documentation you did not provide adequate details regarding the method of selecting the students that receive stipends the manner in which the money was handled and dispersed and provided contradicting statements regarding the specific amounts of cash that was given to each of the students as in bubbling well church supra you have given answers fo our inquiries that were vague ang uninformative accordingly we can not determine that you are not operated for the private benefit of individuais in the united_states and the foreign of x that you have allowed to contral your finances in contrast to the broad generality of the purposes stated in your charter the name of your corporation suggests a purpose to assist a named foreign organization article il section b of your bylaws stated that the purpose of your organization is te support poor students with living_expenses attending the programs of the foreign organization z you stated that the individuals who organized your corporation had become interested in furthering the work of the named foreign organization by agsisting students attending the foreign organization z you purport that you do not give maney to the foreign organization but rather you give cash to needy students attending the foreign organization z located in x however the disbursements to the students are made from the checking account of foreign organization z ‘you indicated that you support only needy students while they attend a particular foreign religious school z however you do not seek applications or specific financial documentation from the students because you require no documentation to verify the financial status of the student nor do you require an application you do not meet the operational_test of sec_504 c of the code which requires that you operate exclusively for exempt purposes rev_rul 1956_2_cb_306 states that it an organization gives money to individuals in need they must keep adequate_records these records must include the name and address of each recipient of aid the amount distributed to each the purpose for which the aid was given the manner in which the recipient was selacted and the relationship if any between the recipient and members officers or trustees of the organization a grantor or substantial_contributor to the organization or a member_of_the_family of either and a corporation controlled by a grantor or substantial_contributor in order that any or all distributions made to individuals can be substantiated upon request by the internal_revenue_service you do not keep adequate_records you allow the foreign organization z to select the recipients and keep the records revrul_63_252 states that contributions to certain domestic charitable organizations are deductibie if can be shown that the gift is for_the_use_of the domestic organization and the domestic organization is not serving as an agent for the foreign organization your organization appears to have little or no control_over who receives the cash or how much they receive indicating that your organization is a fundraising arm in the united_states for the programs of foreign organization z and discretion over the use of the funds as in harding hospital inc v united_states supra you have the burden of proving that you satisfy the requirements of the code you have failed to provide enough information to prove to us that you are operating in a manner that would allow for you to qualify for exemption under sec_501 c of the irc in western catholic church v commissioner supra the court held that because of the petitioner's failure to keep adequate_records and its manner of operation made it impossible to trace the money completely the petitioner had not shown it was operated exclusively for exempt purposes or that no part of its earnings inured to the benefit of its officer also the court held that the irs properly revoked the exempt status in rameses school of san antonio texas v commissioner supra under sec_501 of the code on the grounds that its earnings inured to the benefit ofits founder the record showed that the founder issued numerous organization checks to herself and foreign organization z uses your ein as their american tax no your organization does not appear to have control withdrew cash from organization accounts for which the record showed no documented business_purpose you do not maintain sufficient control_over the disbursement of your funds to demonstrate they are used exclusively for exempt purposes and not inuring to the benefit of any individual applicant's position you state that z was created by a group of like-minded peaple who share similar ideals and support for the same types of causes and that the organization was created to assist poverty-stricken people in the country of y yet enabling the individual doners in the u s to join together and a sec_2 group have control_over the distribution of their funds while at the same time be a power bloc in directing and guiding the institutions they were supporting ‘you indicated that on a larger scale the individuals in the u s wanted to ensure accountability and financial responsibility but at the same time wanted to make sure that you could trust them to review the specific students who would participate in the programs you fund you established a policy that would enable you to uphold the to determine need based and to criteria and standards used by the government of y also have some reliance on the goverment of for general oversight of the institution ‘you stated that you require ongoing communications with the institution to ensure that they understand their requirement fo abide by your standards and they know that their failure to properly disperse of the funds you send could lose them all the support you offer also the supporters and u s based members could at any time visit their facilities during trips to y or send representatives to spot check the books and financlat tecords which must be made available at any given time ion service's response to the applicant's po the foreign organization that you support is also the one responsible for keeping records to verify qualification for the stipend contrary to what you say you do not keep adequate_records as all funds expended are by the foraign organization z although you indicate that foreign organization z is subject_to spot checks of their records since you do not require or have on file an application and do not verify that the recipients are needy a spot check of the financial records cannot verify that the funds are used for exempt purposes it also appears that there is little or no control to ensure that funds do not benefit private interests primary conelusion based on the above facts and law we conclude that you do not qualify for exemption under sec_501 of the irc conclusion regarding subordinate issue sec_4 you were formed to provide stipends to needy students of the foreign organization z jocated in x however you do not request an application keep records or verify that the recipients are needy you allow a foreign organization to select the recipients and sec_501 of the irc requires that you have in place a system for proper keep the required records and you allow a foreign government to determine that the recipients are needy you are not operating in a manner that would allow for you to qualify for exemption under section c of the sec_2 control and discretion when distributing funds to individuals you do not keep adequate tecords as required by the code regulations revenue rulings and court cases cited above sec_6001 of the code requires organizations exempt from tax to retain records sufficient to detail their exempt_activities you have failed to provide relevant information this is sufficient basis for both the service and the courts to refuse to recognize the organization as exempt under sec_501 of the sec_3 you allow an individual located in the foreign_country of y who you indicated is a board member to exercise all control_over your funds and personally distribute funds to the students of the foreign organization z with no oversight of the individual or record keeping procedures regarding your cash disbursements you have no controls in place to eliminate the potential for inurement therefore you have not established that you are operated exclusively in furtherance of sec_501 c purposes conclusion regarding the alternative issue fyou wera found to qualify for tax exempt status under sec_601 you would meet the definition of a foreign conduit which while enjoying exemption fram income_tax your decisions ‘would not be eligible to receive tax deductible donations under sec_170 are not independent or solely within your jurisdiction with regard to the disposition of the funds donated to you as you let the supported foreign organization control and dispense funds there is no distinction between your funds and the funds of z wha makes all decisions regarding the use of funds and all disbursements the requirements of sec_170 c a of the code are nullified if contributions inevitably committed to go to a foreign organization or components thereof were held to be deductible solely because in the course of transmittal to the foreign organization they came to rest momentarily in a qualifying domestic organization in such cases the domestic organization is only nominally the donee the real donee is the ultimate foreign recipient as the name of your organization implies you were formed to support foreign organization z you seek contributions in the united_states you momentarily hold the contributions but the ultimate purpose is to eupport the foreign organization you are only nominally the donee the real donee is foreign organization z because you do not review and approve the disbursements and because you do not maintain contral and discretion over the use of the funds you receive you are not considered the recipient of the funds therefore the requirements of sec_170 a of the code are nullified and contributions to your organization are not deducible ‘you have the right to fle a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning ‘you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attomey certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must fle a proper power of attomey form_2848 power of atlomay and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications fyou do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to ‘appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the 1rs if you do not intend to protest this determination you do not need to take any further action ifwe do net hear fram you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to’ internal_revenue_service eo determinations group room p o box cincinnati oh internal_revenue_service eo determinations group main street room cincinnati oh ‘you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax ifyou have any questions please contact the person whose name and telephone number are shown in the heading of this letter if sincerely robert choi director exempt_organizations rulings agreements
